     Case 1:20-cv-00267-DAD-BAM Document 25 Filed 06/08/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       ELIZABETH FORAN,                                No. 1:20-cv-00267-DAD-BAM
12                       Plaintiff,
13             v.                                        ORDER GRANTING REQUEST TO SEAL
14       ULTHERA, INC., et al.,                          (Doc. No. 24)
15                       Defendants.
16

17            On June 5, 2020, defendants Ulthera, Inc., Merz Incorporated, and Merz North America

18   filed a motion to dismiss in this action. (Doc. No. 23.) In connection with that motion, those

19   same defendants filed a notice of a request to file a document under seal pursuant to Local Rule

20   141. (Doc. No. 24.) Having reviewed the document that defendants seek to have sealed, the

21   court will grant defendants’ request.

22                                           LEGAL STANDARD

23            All documents filed with the court are presumptively public. San Jose Mercury News,

24   Inc. v. U.S. Dist. Court, 187 F.3d 1096, 1103 (9th Cir. 1999) (“It is well-established that the fruits

25   of pretrial discovery are, in the absence of a court order to the contrary, presumptively public.”). 1

26   1
       Pursuant to Rule 5.2(d) of the Federal Rules of Civil Procedure, a court “may order that a filing
27   be made under seal without redaction.” However, even if a court permits such a filing, it may
     “later unseal the filing or order the person who made the filing to file a redacted version for the
28   public record.” Fed. R. Civ. P. 5.2(d).
                                                       1
     Case 1:20-cv-00267-DAD-BAM Document 25 Filed 06/08/20 Page 2 of 4

 1   “Historically, courts have recognized a ‘general right to inspect and copy public records and

 2   documents, including judicial records and documents.’” Kamakana v. City & Cty. of Honolulu,

 3   447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435 U.S. 589,

 4   597 & n.7 (1978)).

 5          Two standards generally govern requests to seal documents. Pintos v. Pac. Creditors

 6   Ass’n, 605 F.3d 665, 677 (9th Cir. 2010).

 7                  [J]udicial records attached to dispositive motions [are treated]
 8                  differently from records attached to non-dispositive motions. Those
                    who seek to maintain the secrecy of documents attached to
 9                  dispositive motions must meet the high threshold of showing that
                    “compelling reasons” support secrecy. A “good cause” showing
10                  under Rule 26(c) will suffice to keep sealed records attached to non-
                    dispositive motions.
11

12   Kamakana, 447 F.3d at 1180 (citations omitted). The reason for the two different standards is
13   that “[n]ondispositive motions are often unrelated, or only tangentially related, to the underlying
14   cause of action, and, as a result, the public’s interest in accessing dispositive materials does not
15   apply with equal force to non-dispositive materials.” Pintos, 605 F.3d at 678 (internal quotation
16   marks omitted).
17          Under the “compelling reasons” standard applicable to dispositive motions such as
18   defendant’s motion to dismiss:
19                  [T]he court must conscientiously balance the competing interests of
                    the public and the party who seeks to keep certain judicial records
20                  secret. After considering these interests, if the court decides to seal
                    certain judicial records, it must base its decision on a compelling
21                  reason and articulate the factual basis for its ruling, without relying
                    on hypothesis or conjecture.
22

23   Id. at 1178–79 (internal quotation marks and citations omitted). The party seeking to seal a

24   judicial record bears the burden of meeting the “compelling reasons” standard. Id. at 1178; see

25   also Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003).2

26   2
       While the terms “dispositive” and “non-dispositive” motions are often used in this context, the
27   Ninth Circuit has clarified that the “compelling reasons” standard applies whenever the motion at
     issue “is more than tangentially related to the merits of a case.” Ctr. for Auto Safety v. Chrysler
28   Grp., LLC, 809 F.3d 1092, 1101 (9th Cir. 2016).
                                                        2
     Case 1:20-cv-00267-DAD-BAM Document 25 Filed 06/08/20 Page 3 of 4

 1           “In general, ‘compelling reasons’ sufficient to . . . justify sealing court records exist when

 2   such ‘court files might . . . become a vehicle for improper purposes,’ such as the use of records to

 3   gratify private spite, promote public scandal, circulate libelous statements, or release trade

 4   secrets.” Kamakana, 447 F.3d at 1179 (quoting Nixon, 435 U.S. at 598). “The mere fact that the

 5   production of records may lead to a litigant’s embarrassment, incrimination, or exposure to

 6   further litigation will not, without more, compel the court to seal its records.” Id. The

 7   ‘compelling reasons’ standard is invoked even if the dispositive motion, or its attachments, were

 8   previously filed under seal or protective order.” Id. at 1178–79.

 9                                                ANALYSIS

10          Because defendants request sealing in connection with a motion to dismiss, the

11   “compelling reasons” standard plainly applies. Even under that higher standard, the court finds

12   that the document in question should remain sealed. Defendants request to seal their submission

13   to the federal Food and Drug Administration for 510(k) premarket clearance of the product at the

14   center of this products liability action. There appears to be little value to the public in releasing

15   this document. It consists of trade secret information and confidential commercial information,

16   “including information about the structure, execution, results, and analysis of clinical trials,

17   preclinical trials and testing, as well as product development information and information about

18   the technical characteristics and testing of the product.” (Doc. No. 24 at 2); see also 21 C.F.R. §

19   20.61 (defining trade secret information and confidential commercial information). As

20   defendants note, “[d]isclosure of this information would injure [their] business interests and
21   standing in the marketplace, as competitors would have access to information that they would not

22   otherwise have about Defendants’ product.” (Doc. No. 24 at 2.) The court therefore finds that

23   the document should not appear on the public docket. See Apple Inc. v. Psystar Corp., 658 F.3d

24   1150, 1162 (9th Cir. 2011) (“The publication of materials that could result in infringement upon

25   trade secrets has long been considered a factor that would overcome” the strong presumption in

26   favor of access.).
27          Here, having weighed the interests advanced by the parties in light of the public interest

28   and the duty of the court, defendants’ request to file this document under seal pursuant to Local
                                                         3
     Case 1:20-cv-00267-DAD-BAM Document 25 Filed 06/08/20 Page 4 of 4

 1   Rule 141 will be granted.

 2          Accordingly,

 3          1.     Defendants’ request to seal (Doc. No. 24) is granted; and

 4          2.     The court orders that Exhibit A-1 to defendants’ motion to dismiss be sent via

 5                 email to ApprovedSealed@caed.uscourts.gov for filing under seal on the docket.

 6   IT IS SO ORDERED.
 7
        Dated:    June 7, 2020
 8                                                   UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     4
